Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-51755 FITMEDIA INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 98-0533824 (I.R.S. Employer Identification No.) c/o An Hui Province Runji Cement Co., Ltd. Xian Zhong Town, Han Shan County Chao Hu City, Peoples Republic of China (Address of principal executive offices) (0086) 565 4219871 (Issuer's telephone number) APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 78,832,064 common shares, par value $0.0001 as at January 1, 2008 Transitional Small Business Disclosure Format (Check one): Yes o No x Part I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. Fitmedia Inc. (A Development Stage Company) October 31, 2007 Index Page Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6 FitMedia Inc. (A Development Stage Company) Consolidated Balance Sheets (Expressed in US dollars) (Unaudited) October 31, January 31, 2007 2007 $ $ (Unaudited) ASSETS Current Assets Cash 2,546 2,789 Prepaid expenses (Note 3) 435 2,185 Due from a related party (Note 7) 3,872  Total Current Assets 6,853 4,974 Other receivables (Note 11) 100  Investment in DVD Recordings and Screenplays (Note 5,920 6,258 Property and Equipment (Note 5) 1,042 1,667 Total Assets 13,915 12,899 LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) Current Liabilities Accounts payable (Note 7(b)) 32,181 12,432 Accrued liabilities (Note 6) 6,061 1,879 Due to a related party (Note 7(a))  14,945 Total Liabilities 38,242 29,256 Contingencies and Commitments (Notes 1 and 9) Stockholders Deficit Preferred Stock: 20,000,000 shares authorized, $0.0001 par value No shares issued and outstanding   Common Stock: 80,000,000 shares authorized, $0.0001 par value 2,383 2,383 Additional Paid-in Capital 56,623 56,623 Deficit Accumulated During the Development Stage (83,333) (75,363) Total Stockholders Equity (Deficit) (24,327) (16,357) Total Liabilities and Stockholders Equity (Deficit) 13,915 12,899 (The accompanying notes are an integral part of these consolidated financial statements) 3 FitMedia Inc. (A Development Stage Company) Consolidated Statements of Operations (Expressed in US dollars) (Unaudited) Accumulated from For the For the For the For the August 30, 2004 Three Month Three Month Nine Month Nine Month (Date of Period Period Inception) Period Ended Ended Period Ended Ended to October 31, October 31, October 31, October 31, October 31, 2007 2007 2006 2007 2006 $ Revenue      Expenses Director fees 6,741 (150)  1,000 1,375 Office and miscellaneous 34,492 1,214 2,089 7,442 18,070 Professional fees 58,886 6,410 3,161 21,062 17,490 Rent 5,426 250 334 750 1,336 Total Expenses 105,545 7,724 5,584 30,254 38,271 Loss Before Other Income (105,545) (7,724) (5,584) (30,254) (38,271) Other income (Note 9 (b)) 25,000 25,000  25,000  Net Loss Before Income Taxes and Discontinued Operations (80,545) 17,276 (5,584) (5,254) (38,271) Provision for income taxes      Net Loss Before Discontinued Operations (80,545) 17,276 (5,584) (5,254) (38,271) Discontinued operations, net of income taxes (Note 11) (2,788) (2,111)  (2,716)  Net Loss For the Period (83,333) 15,165 (5,584) (7,970) (38,271) Net Loss Per Share Continuing Operations  Basic and Diluted     Discontinued Operations  Basic and Diluted     Weighted Average Shares Outstanding 23,832,000 23,797,000 23,832,000 23,762,000 (The accompanying notes are an integral part of these consolidated financial statements) 4 FitMedia Inc. (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US dollars) (Unaudited) Accumulated For the For the August 30, 2004 Nine Month Nine Month (Date of Inception) Period Ended Period Ended to October 31, October 31, October 31, 2007 2007 2006 $ $ $ Operating Activities Net loss for the period (83,333) (7,970) (38,271) Adjustments to reconcile net loss to net cash used in operating activities: Amortization 1,458 625 625 Stock-based compensation 3,815  1,377 Stock issued for services 2,668   Loss on sale of investment 1,761 1,761  Cash outflow from discontinued operation (649) (649)  Change in operating assets and liabilities: Prepaid expenses (685) 1,500 34 Accounts payable and accrued liabilities 38,314 24,003 3,761 Due to related party 233 233 400 Net Cash (Used In) Provided by Operating Activities (36,418) 19,503 (32,074) Investing Activities Investment in DVD recordings (6,954) (696) (1,599) Purchase of property and equipment (2,500)  (2,500) Net Cash Used In Investing Activities (9,454) (696) (4,099) Financing Activities Advances from a related party 16,380 950 6,141 Proceeds from issuance of common stock 52,523  19,383 Repayments to a related party (20,485) (20,000) (485) Net Cash Provided By Financing Activities 48,418 (19,050) 25,039 Increase (Decrease) in Cash 2,546 (243) (11,134) Cash  Beginning of Period  2,789 14,640 Cash  End of Period 2,546 2,546 3,506 Supplemental Disclosures Interest paid    Income taxes paid - - - (The accompanying notes are an integral part of these consolidated financial statements) 5 FitMedia Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2007 (Expressed in US dollars) (unaudited) 1. Nature of Operations and Continuance of Business FitMedia Inc. (the Company) was incorporated on August 30, 2004 under the laws of the State of Delaware. The Company is a Development Stage Company, as defined by Statement of Financial Accounting Standard (SFAS) No. 7  Accounting and Reporting by Development Stage Enterprises . The Companys principal business is the production, distribution and sale of DVDs related to exercise, healthy lifestyles, and physical and mental fitness. These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has generated insignificant revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As at October 31, 2007, the Company has a working capital deficit of $31,389 and accumulated losses of $83,333 since inception. These factors raise substantial doubt regarding the Companys ability to continue as a going concern. These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. On October 9, 2007, the Company entered into a Share Exchange Agreement to acquire 100% interest in Ren Ji Cement Investment Company Ltd. in exchange for 55,000,000 common shares of the Company. Refer to Note 9(c). 2. Summary of Significant Accounting Policies a) Basis of Presentation and Consolidation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The Companys fiscal year-end is January 31 These consolidated financial statements include the accounts of Fitmedia inc. and its wholly-owned subsidiary, Green Tea Productions Inc. All intercompany transactions and balances have been eliminated. On December 3, 2007, the Company changed its fiscal year-end from January 31 to August 31. b) Use of Estimates The preparation of these consolidated financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to stock-based compensation expense and deferred income tax asset valuations. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under 6 FitMedia Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2007 (Expressed in US dollars) (unaudited) the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Companys estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. 7 FitMedia Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2007 (Expressed in US dollars) (unaudited) 2. Summary of Significant Accounting Policies (Continued) c) Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with SFAS No. 128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if- converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. d) Comprehensive Loss SFAS No. 130,  Reporting Comprehensive Income , establishes standards for the reporting and display of comprehensive loss and its components in the consolidated financial statements. As at October 31, 2007 and January 31, 2007, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the consolidated financial statements. e) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. f) Property and Equipment Property and equipment consists of computer equipment recorded at cost and amortized on a straight-line basis over a three-year period. g) Advertising The Company expenses advertising costs as incurred. There have been no advertising expenses incurred by the Company since inception. h) Revenue Recognition In accordance with Securities and Exchange Commission (SEC) Staff Accounting Bulletin No. 104 (SAB 104),  Revenue Recognition , the Company will recognize product revenue when the following fundamental criteria are met: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the price to the customer is fixed or determinable and (iv) collection of the resulting receivable is reasonably assured. These criteria are usually met at the time of product shipment. 8 FitMedia Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2007 (Expressed in US dollars) (unaudited) The Company will record reductions to revenue for estimated product returns and pricing adjustments, such as competitive pricing programs and rebates, in the same period that the related revenue is recorded. The amount of these reductions will be based on historical sales returns, analysis of credit memo data, specific criteria included in rebate agreements, and other factors known at the time. 2. Summary of Significant Accounting Policies (Continued) i) Investment in DVD Recordings Investment in DVD recordings represent projects in progress and the unamortized costs of programs and recordings which have been produced by the Company or for which the Company has acquired a copyright interest or the rights to future revenue. Such costs include development and production expenditures, capitalized overhead and financing costs and other costs, which are expected to benefit future periods. Under AICPA Statement of Position (SOP) No. 00-2 Accounting by Producers or Distributors of Films exploitation costs, including advertising and marketing costs are expensed as incurred. Projects in progress include the costs of developing DVD recordings. Such costs are capitalized and, upon completion of production, are added to investment in DVD recordings. Advances or contributions received from third parties to assist in development are deducted from these costs. Projects in progress are written off at the earlier of the date determined not to be recoverable or when projects in progress are abandoned. Amortization is determined based on the ratio that current gross revenues bear to management's estimate of total remaining ultimate gross DVD revenue as of the beginning of the current fiscal year on a program by program basis (the "individual DVD forecast method "). Revenue and DVD costs are continually reviewed by management and revised when warranted by changing conditions. When estimates of total revenues and costs indicate that a DVD program will result in an ultimate loss, a reduction in the carrying value of the investment is recognized to the extent that capitalized DVD costs exceed estimated fair value. Such adjustments could have a material effect on the results of operations in future periods. Production financing provided by third parties that acquire substantive equity participation is recorded as a reduction of costs of the production. Capitalized DVD costs are stated at the lower of unamortized cost or estimated fair value on an individual DVD basis. Fair market value is based on the discounted projected net cash flows. The determination of the projected net cash flows and discount rates are subjective in nature and involve uncertainties and matters of significant judgement by management. Costs of developing original screenplays are capitalized, and upon commencement of production, are added to investment in film and television programs. Projects in development are written off at the earlier of the date determined not to be recoverable or when projects under development are abandoned, and three years from the date of the initial investment. 9 FitMedia Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2007 (Expressed in US dollars) (unaudited) j) Shipping and Handling Costs EITF 00-10  Accounting for Shipping and Handling fees and Costs  establishes standards for the classification of shipping and handling costs. All amounts billed to a customer related to shipping and handling are classified as revenue. All costs incurred by the Company for shipping and handling are included in cost of sales. k) Financial Instruments The fair value of financial instruments, which include cash, accounts payable, accrued liabilities and amounts due to a related party were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. Management is of the opinion that the Company is not exposed to significant interest, currency or credit risks arising from financial instruments. l) Stock-based Compensation The Company records stock-based compensation in accordance with SFAS No. 123R Share Based Payments, using the fair value method. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. Equity instruments issued to employees and the cost of the services received as consideration are measured and recognized based on the fair value of the equity instruments issued. m) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted SFAS No. 109  Accounting for Income Taxes  as of its inception. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefit of net operating losses have not been recognized in these consolidated financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. On February 1, 2007, the Company adopted Financial Accounting Standards Board Interpretation No. 48,  Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109  (FIN 48). FIN 48 prescribes a measurement process for recording in the financial statements uncertain tax positions taken or expected to be taken in a tax return. Additionally, FIN 48 provides guidance regarding uncertain tax positions relating to de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. At October 31, 2007, the Company had no material uncertain tax positions. n) Foreign Currenc y Translation The Companys functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with SFAS No. 52  Foreign Currency Translation , using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. 10 FitMedia Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2007 (Expressed in US dollars) (unaudited) o) Recently Issued Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159,  The Fair Value Option for Financial Assets and Financial Liabilities  Including an Amendment of FASB Statement No. 115 . This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115  Accounting for Certain Investments in Debt and Equity Securities  applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entitys first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157,  Fair Value Measurements. The adoption of this statement is not expected to have a material effect on the Company's consolidated financial statements. In September 2006, the FASB issued SFAS No. 157,  Fair Value Measurements . The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected have a material effect on the Company's future reported financial position or results of operations. p) Interim Consolidated Financial Statements The interim unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (SEC) Form 10-QSB. They do not include all of the information and footnotes required by generally accepted accounting principles for complete consolidated financial statements. Therefore, these consolidated financial statements should be read in conjunction with the Companys audited consolidated financial statements and notes thereto for the year ended January 31, 2007, included in the Companys Annual Report on Form 10-KSB filed on May 9, 2007 with the SEC. The consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Companys financial position at October 31, 2007, and the results of its operations and cash flows for the three and nine month periods ended October 31, 2007 and 2006. The results of operations for the three and nine months ended October 31, 2007 are not necessarily indicative of the results to be expected for future quarters or the full year. 11 FitMedia Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2007 (Expressed in US dollars) (unaudited) 2. Prepaid Expenses As at October 31, 2007, prepaid expenses consist of $250 (January 31, 2007 - $2,000) of prepaid rent and $185 (January 31, 2007 - $185) of prepaid services. 3. Investment in DVD Recordings and Screenplays October 31, January 31, 2007 2007 Accumulated Net Carrying Net Carrying Cost Amortization Value Value $ Projects in progress 5,920  5,920 A total of $5,920 represents projects in progress relative to DVD recordings and $1,034 represents the costs incurred relating to developing original screenplays. 4. Property and Equipment January 31, October 31, 2007 2007 Net Accumulated Net Carrying Carrying Cost Amortization Value Value $ Computer equipment 2,500 1,458 1,6 67 5. Accrued Liabilities Accrued liabilities consists of $6,061 (January 31, 2007 - $1,879) owing for professional fees. 6. Related Party Transactions a) As at January 31, 2007, the Company is indebted to the President of the Company for $14,545 for cash advances made to the Company and $400 representing fees for services provided to DVD production. During the nine month period ended October 31, 2007, the President of the Company provided an additional $950 of advances to the Company. On September 5, 2007, the Company paid $20,000 to the President of the Company. As at October 31, 2007, the Company is owed $3,872 by the President of the Company. 12 FitMedia Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2007 (Expressed in US dollars) (unaudited) b) As at October 31, 2007, the Company owes $22,372 (January 31, 2007 - $7,269) to the spouse of the Companys President for legal services and other professional fees include in accounts payable. c) As at October 31, 2007, a former director of the Company was paid $1,000 for director fees. Refer to Note 9(a). 7. Common Stock a) On May 8, 2006, the Company issued 2,500 shares of common stock at $0.15 per share for director fees with a fair value of $375. Refer to Note 9(a). b) On May 8, 2006, the Company issued 13,360 shares of common stock at $0.15 per share for rent in the amount of $2,004. c) On March 3, 2006, the Company issued 5,000 shares of common stock at $0.15 per share for cash proceeds of $750. d) On February 10, 2006, the Company issued 20,666 shares of common stock at $0.15 per share for cash proceeds of $3,100. e) On February 7, 2006, the Company issued 33,552 shares of common stock at $0.15 per share for cash proceeds of $5,033. 8. Commitments a) On February 1, 2006, the Company entered into a Letter of Agreement with a Director of the Company for directors fees. The Company paid $1,000 and issued 2,500 shares of common stock to the Director on the first day of the Companys fiscal year until cancellation of the agreement. As at October 31, 2007, the Company paid $1,000. On October 26, 2007, the Company entered into an agreement with the Director pursuant to which the Director agreed to resign as a Director of the Company and waive his right to receive 2,500 shares which were due to be issued to him for services in 2007. b) On August 10, 2007, the Company entered into a Letter of Intent (LOI) with Biomedic Holdings Ltd. (Biomedic) relating to a potential reverse merger of the Company. Upon execution of the LOI, the Company received a non-refundable fee of $25,000. On September 4, 2007, the Company received notice from Biomedic that it would not pursue the merger and the Company was entitled to retain the non-refundable deposit. Accordingly, the Company has recognized the non-refundable deposit as other income during the period ended October 31, 2007. c) On September 8, 2007, the Company entered into a letter of intent (LOI), relating to the potential reverse merger of Ren Ji Cement Investment Company Limited (Renji Investment) into the Company. Renji Investments business is located in China and consists of cement production and sales. On October 9, 2007, the Company entered into a Share Exchange Agreement (SEA) to acquire 100% interest in Renji Investment in exchange for 55,000,000 common shares of the Company. In conjunction with the SEA, on October 9, 2007, the Company and Timothy Crottey, (Crottey, the majority shareholder, President and CEO of the Company) entered into a Share Purchase Agreement with the sole shareholder of Renji Investment pursuant to which Crottey agreed to sell 18,500,000 common shares of the Company for $540,000. The effect of these two agreements will result in a reverse merger of the Company, whereby the sole shareholder of Renji Investment will control 73,500,000 common shares of the Company, representing 93.2% of the issued and outstanding common shares of the Company. 13 FitMedia Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2007 (Expressed in US dollars) (unaudited) 9. Subsequent Events a) On November 1, 2007, the Company completed the Share Exchange Agreement described in Note 9(c). b) On November 9, 2007, the President of the Company repaid $33,884 of the Companys accounts payable and accrued liabilities. 10. Discontinued Operations On November 1, 2007, the Company agreed to sell 100% of the issued and outstanding common stock of its wholly owned subsidiary, Green Tea Productions, Inc., to Timothy Crottey, the majority shareholder, President and CEO of the Company, in consideration for $100. On October 31, 2007, Green Tax Productions Inc had net assets of $1,861 and $1,761 loss for the subsequent sale was accrued and included in discontinued operation. 14 FitMedia Inc. (A Development Stage Company) Notes to the Consolidated Financial Statements October 31, 2007 (Expressed in US dollars) (unaudited) 10. Discontinued Operations (continued) The results of discontinued operations are summarized as follows: Accumulated from For the For the For the For the August 30, 2004 Three Month Three Month Nine Month Nine Month (Date of Period Period Inception) Period Ended Ended Period Ended Ended to October 31, October 31, October 31, October 31, October 31, 2007 2007 2006 2007 2006 $ Revenue      Expenses Office and miscellaneous 750 100  205  Rent 277 250  750  Total Expenses 1,027 350  955  Net Operating Loss (1,027) (350)  (955)  Loss on sale of investment (1,761) (1,761)  (1,761)  Discontinued operations (2,788) (2,111)  (2,716)  The Company realized a loss on the sale of Green Tea Productions, Inc. equal to the carrying value of the assets and liabilities disposed of as of October 31, 2007: $ Current assets 899 Long term assets 1,034 Current liabilities (72) Net assets 1,861 Price on sale of Investment in Green Tea (100) Loss on sale of investment (1,761) 15 Item 2. Management's Plan of Operation FORWARD-LOOKING STATEMENTS This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. As used in this quarterly report, the terms "we", "us", "our", and "FitMedia" and the Company mean FitMedia Inc. unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. Overview We are a development stage company in the early stages of developing a series of fitness DVDs and a website through which we intend to sell the fitness DVDs. We plan to sell DVDs through small retail stores and others and we also plan to sell our fitness DVDs through our Internet site www.FitMedia.net. We have not yet entered into any agreements for the distribution of our DVDs. We anticipate that our business will incur significant operating losses in the future. Our existence is dependent upon management's ability to develop profitable operations. Management anticipates FitMedia will attain profitable status and improve our liquidity through the continued developing of our products and establishing a profitable market for our products and additional equity investment in FitMedia. We completed our first DVD, Prenatal Yoga, and we are currently preparing it for distribution. In addition, we recently announced that we intend to produce and develop a television series through our wholly-owned subsidiary Green Tea Productions Inc. The show will be called Green Tea - Holistic Health for Modern Times, and will showcase holistic health care techniques, practices and products. We have not yet signed a producer or director for the show, but are currently developing the format of the series. None of our activities are generating revenues yet. 16 In order to improve our liquidity, we intend to raise money through private placements of our securities. There can be no assurance we will be successful in our efforts to secure additional equity financing. If we are unable to raise equity or obtain alternative financing, we may not be able to continue operations with respect to the continued development of fitness DVDs, the launch and operation of our website www.FitMedia.net and we may have to cease development activities. If operations and cash flow improve through future financing efforts, management believes that FitMedia can continue to operate. However, no assurance can be given that management's actions will result in profitable operations or the resolution of our liquidity problems. We have completed our Pre-Natal Yoga DVD and we expect to be generating revenues in the near future. Subsequent Events On November 1, 2007, we consummated the transactions contemplated by a Share Exchange Agreement, dated October 9, 2007, pursuant to which we acquired 100% of the share capital of Ren Ji Cement Investment Company Ltd., a British Virgin Islands corporation (Renji Investment) from Shouren Zhao, a citizen and resident of the Peoples Republic of China, and issued 55,000,000 shares of our common stock to Shouren Zhao in exchange therefore. As a result, Renji Investment and its subsidiaries, including the operating company An Hui Province Runji Cement Co. Ltd., a company organized and existing under the laws of the Peoples Republic of China, became direct and indirect wholly-owned subsidiaries of us. In addition, on November 1, 2007, Shouren Zhao purchased 18,500,000 shares of our common stock from our President,, Timothy J. Crottey, for $540,000 in cash. After the closings, Shouren Zhao became the chairman, CEO and President of our company, and Yichun Jiang became the Chief Financial Officer. Mr. Zhao is also the Chairman and CEO of An Hui Province Runji Cement Co. Ltd. Also on November 1, 2007, the Company agreed to sell 100% of the issued and outstanding common stock of its wholly owned subsidiary, Green Tea Productions, Inc., to Timothy Crottey, the majority shareholder, President and CEO of the Company, in consideration for a payment of $100 in cash. Results of Operations from Inception (August 30, 2004) to October 31, 2007 Revenues We have not earned any revenues since our incorporation on August 30, 2004. 17 Expenses The major components of our expenses from August 30, 2004 to October 31, 2007 are professional fees of $58,886, director fees paid to Roman Onufrijchuk in the amount of $6,741, office and miscellaneous expenses of $34,769 and $6,176 in rent. Our DVD is ready for sale and is available on our web site. After we have produced several DVDs, we intend to increase our production costs to allow for instructors and on screen performers with bigger marketing draw. If we increase our production costs, we will also likely spend more on marketing and package design. Net Losses Our net loss from August 30, 2004 to October 31, 2007 was $81,572. The loss was primarily due to auditor fees, director fees, production fees and office expenses and a lack of revenue. We hope to begin generating revenues from the sale of our Prenatal Yoga DVD in the near future, but any revenues we are successful in generating, we intend to apply to marketing expenses or to the production expenses of further DVDs. Liquidity and Capital Resources As of October 31, 2007, we had cash and cash equivalents of $3,195. We have been spending money on fitness DVD production and we intend to begin to make financial investments in marketing and website development during the next 12 months. We registered, on a Form SB-2, declared effective on November 3, 2005, 670,000 common shares for sale at a price of $0.15. We closed our offering on May 3, 2006. We raised a total of $8,882.70 from the issuance of 59,218 shares through the offering. On February 7, 2006, the Company issued 33,552 shares of common stock at $0.15 per share for cash proceeds of $5,033. On February 10, 2006, the Company issued 20,666 shares of common stock at $0.15 per share for cash proceeds of $3,100. On March 3, 2006, the Company issued 5,000 shares of common stock at $0.15 per share for cash proceeds of $750. On May 8, 2006, the Company issued 2,500 shares of common stock at $0.15 per share for director fees with a fair value of $375. On May 8, 2006, the Company issued 13,360 shares of common stock at $0.15 per share for rent in the amount of $2,004. On September 7, 2006, we issued 70,000 shares for proceeds of $10,500. Our independent certified public accountants stated in their report dated April 19, 2007 that we have incurred operating losses from our inception and that we are dependent upon our ability to meet our future financing requirements, and the success of future operations. These factors raise substantial doubt about our ability to continue as a going concern. 18 Known Material Trends and Uncertainties As of October 31, 2007, we have no off balance sheet transactions that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Item 3. Controls and Procedures As required by Rule 13a-15 under the Exchange Act, we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. This evaluation was carried out under the supervision and with the participation of our management, including our Chairman and Chief Executive Officer and Chief Financial Officer and Principal Accounting Officer. Based upon that evaluation, our Chairman and Chief Executive Officer and Chief Financial Officer and Principal Accounting Officer concluded that our disclosure controls and procedures are effective to ensure that material information required to be disclosed by it in the reports that we file under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Chairman and Chief Executive Officer and Chief Financial Officer and Principal Accounting Officer as appropriate, to allow timely decisions regarding required disclosure. We evaluate the internal controls on a regular basis to ensure that we are in compliance with our policies. There have been no significant changes in our internal controls or in other factors, which could significantly affect internal controls subsequent to the date we carried out our evaluation. 19 Part II - OTHER INFORMATION Item 1. Legal Proceedings We know of no material, active or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 2. Unregistered Sales of Equity Securities We have made no sales of unregistered securities during the three months ended October 31, 2007. Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders None. Item 5. Other Information None. 20 Item 6. Exhibits and Reports on Form 8-K. Form 8-K  Filed August 13, 2007  Entry into a Material Definitive Agreement. Form 8-K  Filed September 11, 2007  Termination of a Material Definitive Agreement; Entry in a Material Definitive Agreement. Form 8-K  Filed October 16, 2007  Entry into a Material Definitive Agreement. Form 8-K  Filed October 31, 2007  Entry into a Material Definitive Agreement; Departure of a Director Exhibit No. Description Articles of Incorporation of Fitmedia Inc. (incorporated by reference from Exhibit 3 to Fitmedias Registration Statement on Form SB-2 filed with the Commission on May 13, 2005). 3.2 By-laws of Fitmedia Inc. (incorporated by reference from Exhibit 3 to Fitmedias Registration Statement on Form SB-2 filed with the Commission on May 13, 2005). 31.1 Certification of Chairman and Chief Executive Officer 31.2 Certification of Chief Financial Officer and Principal Accounting Officer 32.1 Statement required by 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, of the Chairman and Chief Executive Officer 32.2 Statement required by 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, of the Chief Financial Officer and Principal Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on our behalf by the undersigned thereunto duly authorized. Dated: January 15, 2008 FITMEDIA, INC. By /s/ Shouren Zhao Shouren Zhao Chairman and Chief Executive Officer 21
